DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Pgs. 6-8, filed 06/17/2022, with respect to the 35 USC 103 rejection of  have been fully considered and are persuasive.
Applicant argues that Kobayashi, Boethel, and Yamakado fail to teach or suggest at least “said controller is programmed to set a first controlled variable, so as not to exceed a value obtained by multiplying jerk by a gain of 1 or less, and so as to suppress an extent of deceleration of the host vehicle due to the deceleration control based on the first controlled variable in comparison with an extent of deceleration of the host vehicle due to the deceleration control based on a second controlled variable, wherein the first controlled variable is a controlled variable associated with the deceleration control when the slip of the host vehicle is detected in a period in which the deceleration control is not performed, wherein the second controlled variable is a controlled variable associated with the deceleration control when the slip of the host vehicle is not detected in the period in which the deceleration control is not performed, and wherein the jerk is a coefficient for defining a slope of the deceleration.” The Examiner is in agreement with Applicant’s arguments, particularly with respect to the above-bolded limitations.
The amendments to the claims have defined the first and second controlled variables to correspond to variables associated with the deceleration control in cases where slip is/is not detected in a period in which the deceleration control is not performed. Previously, the first controlled variable was claimed as comprising “a gain of one or less, which is used for multiplication of a coefficient associated with jerk for defining a slope of the deceleration on the basis of a total amount of a suppression degree…”. Independent claim 1 has been amended to redefine the first controlled variable as a variable designed to not exceed a value obtained by multiplying jerk by a gain of 1 or less and is a controlled variable associated with the deceleration control when the slip of the host vehicle is detected in a period in which the deceleration control is not performed. More specifically, the first controlled variable is no longer specified to comprise a gain; rather, the first controlled variable is obtained by multiplying jerk by a gain of 1 or less. Thus, the Examiner is in agreement that the teaching of the first controlled variable of Boethel is no longer applicable to the newly-amended limitations, particularly since the first and second controlled variables of Boethel pertain to braking pressures (see at least [0030] and [0033]). Further, though Yamakado teaches a gain for lateral jerk (see at least [0196]), such a teaching does not consider whether slip is detected and deceleration control is not performed. Kobayashi, Ito, Noda, and Morita are silent with respect to such a gain.
Accordingly, the 35 USC 103 rejection of independent claim 1 has been withdrawn. Claims 2-8 are dependent upon independent claim 1 and therefore inherit the above-discussed limitations. Accordingly, the 35 USC 103 rejection of claims 2-8 has been withdrawn under similar reasoning as independent claim 1 above. The Examiner notes that the above limitations modify the scope of the claims and therefore necessitate further search and consideration.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: as discussed above, the prior art of record fails to teach or suggest, alone or in combination, at least “said controller is programmed to set a first controlled variable, so as not to exceed a value obtained by multiplying jerk by a gain of 1 or less, and so as to suppress an extent of deceleration of the host vehicle due to the deceleration control based on the first controlled variable in comparison with an extent of deceleration of the host vehicle due to the deceleration control based on a second controlled variable, wherein the first controlled variable is a controlled variable associated with the deceleration control when the slip of the host vehicle is detected in a period in which the deceleration control is not performed, wherein the second controlled variable is a controlled variable associated with the deceleration control when the slip of the host vehicle is not detected in the period in which the deceleration control is not performed, and wherein the jerk is a coefficient for defining a slope of the deceleration.” A supplemental search proved unfruitful, yielding no results directed towards such a configuration of jerk, gain, and first and second controlled variables. As such, there is no motivation to combine the prior art of record in order to teach the claimed invention, as no references are directed towards at least the above limitations.
Accordingly, independent claim 1 is considered to be allowable. Claims 2-8 incorporate the limitations of allowable independent claim 1. Accordingly, claims 2-8 are considered to be allowable under similar reasoning as independent claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662